Case 21-51006-LSS   Doc 17-2   Filed 08/04/21   Page 1 of 20




                EXHIBIT B
                  Case 21-51006-LSS            Doc 17-2        Filed 08/04/21         Page 2 of 20




                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re                                                           Chapter 11


                                                                    Case No. 19–10289 (LSS)
    IMERYS TALC AMERICA, INC., et al.1
                                                                    (Jointly Administered)


                    Debtors.


    IMERYS TALC AMERICA, INC. and
    IMERYS TALC VERMONT, INC.,
                                                                    Adv. Pro. No. 21-51006
    Plaintiffs,

            v.

    JOHNSON & JOHNSON and JOHNSON &
    JOHNSON CONSUMER INC.,

                   Defendants.

        THE OFFICIAL COMMITTEE OF TORT CLAIMANTS’ AND THE FUTURE
       CLAIMAINTS’ REPRESENTATIVE’S FIRST SET OF INTERROGATORIES TO
        JOHNSON & JOHNSON AND JOHNSON & JOHNSON CONSUMER INC. IN
         CONNECTION WITH THE MOTION FOR PRELIMINARY INJUNCTION

            Pursuant to Federal Rules of Civil Procedure 26 and 33, made applicable herein pursuant to

    Rules 7026 and 7030 of the Federal Rules of Bankruptcy Procedure, the Official Committee of

    Tort Claimants (the “Committee”) and the Future Claimants’ Representative (the “FCR” together

    with the Committee, “Plaintiffs-Intervenors”) by their undersigned attorneys, hereby request that

    Johnson & Johnson and Johnson & Johnson Consumer Inc. respond to the following interrogatories

    (collectively, the “Interrogatories” and each an “Interrogatory”) in connection with Plaintiffs-



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East Suite 300, Roswell, Georgia 30076.
                                                        -1-
             Case 21-51006-LSS          Doc 17-2      Filed 08/04/21      Page 3 of 20




Intervenors’ Motion for Preliminary Injunction in the above-captioned adversary proceeding on or

before August 12, 2021.

                                          DEFINITIONS

        All terms not otherwise defined shall have their ordinary and common meanings.

Capitalized terms used but not herein defined have the meanings ascribed to them in the Plan.

Unless the context indicates otherwise, terms used herein shall have the following meanings:

        1.     “Affiliate” means any entity ascribed to such term in §101(2) of the Bankruptcy

Code.

        2.     “All” means all or any, and “any” means all or any.

        3.     “Communication” means any transmittal or receipt of information by any means,

whether in the form of facts, ideas, inquiries, diagrams, or otherwise, regardless of method or

medium, including, but not limited to, any conversation, meeting, conference, correspondence, or

other written or oral transmission by letter, facsimile, telephone, telegram, telex, courier, electronic

service, e-mail or any other medium, whether formal or informal.

        4.     “Debtors” means Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys

Talc Canada Inc., each of their predecessors, and any of their attorneys, representatives,

consultants, advisors or anyone acting on the Debtors’ behalf.

        5.     “Document” shall have the broadest possible meaning ascribed to it under applicable

law and includes, without limitation, writings of any kind, drawings, graphs, charts, photographs,

sound recordings, images, and other data or data compilations—stored in any medium from which

information can be obtained either directly or, if necessary, after translation by the responding party

into a reasonably usable format—including ESI. It also includes, but is not limited to, all e-mail,

correspondence, memoranda, interoffice and intra-office communications, teletypes, telegrams,

telexes, facsimiles, Bloomberg messages, stenographic or handwritten notes, agreements, contracts,

                                               -2-
             Case 21-51006-LSS          Doc 17-2      Filed 08/04/21      Page 4 of 20




quotations, accounting or audit records, ledgers, lists, tables, financial analyses, credit memos,

spreadsheets, diagrams, invoices, canceled or un-canceled checks, studies, articles, working papers,

records, reports, surveys, minutes, brochures, schedules, calendars, diaries, logs, letters, video or

audio files or recordings, voicemails, transcriptions of voice-mail messages, agendas, proxies,

photocopies, articles, computer print-outs, discs, tapes, data compilations of any sort and programs

from which information can be obtained or translated into usable form. This definition encompasses

not only the original version but also any draft or copy containing or having attached thereto any

alterations, notes, comments or other material not appearing on the original, including metadata. A

draft or non-identical copy is a separate Document within the meaning of the term. Any Document

with marks such as initials, comments or notations of any kind is not identical to one without such

marks, and is to be produced separately.

       6.      “FCR” refers to James L. Patton, Jr., the appointed future claims representative, in

these Chapter 11 Cases, including any attorneys, representatives, consultants, advisors or anyone

acting on the FCR’s behalf.

       7.      “Identify All Documents” means the following information shall be furnished: the

type of Document or file, the title or name by which it is referred, the date of the Document, the

identity of its author(s) or the Person creating the Document or file, the identity of all recipients of

the Document, and the present location of the Document.

       8.      “Including” means including but not limited to.

       9.      “J&J,” “You,” or “Your” refer to Johnson & Johnson and Johnson & Johnson

Consumer Inc., together with any related entities or affiliates, and any of their officers, directors,

partners, members, employees, consultants, assigns, attorneys, representatives and agents, or other

persons or entities acting under Johnson & Johnson’s or Johnson & Johnson Consumer Inc.’s

control or on their behalf.

                                               -3-
             Case 21-51006-LSS         Doc 17-2      Filed 08/04/21     Page 5 of 20




      10.     “J&J Agreements” shall have the meaning ascribed to it in the Plan.

      11.     “J&J Indemnification Obligations” shall have the meaning ascribed to it in the Plan.

      12.      “Plan” means the Ninth Amended Joint Chapter 11 Plan of Reorganization of

Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

[Docket No. 2864], any subsequent amendment or modification thereto, all prior proposed plans

of reorganization filed by the Debtors, and all disclosure statements filed by the Debtors in support

thereof, as applicable.

      13.     “Relating” means concerning, referring to, describing, evidencing, pertaining to,

consisting of, constituting, containing, reflecting, relying upon, discussing, identifying,

supporting, refuting, contradicting, or in any way logically or factually connected with the matter

discussed.

                                        INSTRUCTIONS

      1.      Each Interrogatory shall be construed independently and not with reference to any

other Interrogatory for the purpose of limitation.

      2.      If any information requested herein is withheld under claim of privilege, or is not

provided for whatever reason, you are requested at the time of responding to these Interrogatories

to (a) describe in detail the claim of privilege or other reason used to withhold the information and

(b) identify all information by date and subject matter, without disclosing its contents, in a manner

sufficient to allow it to be Described to the Court for ruling on the privilege or other reason

asserted. You are further requested to provide all requested information that is not subject to a

claim of privilege or other reason for nonproduction by excising or otherwise protecting the

portions for which a privilege is asserted, if such a technique does not result in disclosing the

contents of the portions for which some privilege is asserted.




                                              -4-
             Case 21-51006-LSS           Doc 17-2     Filed 08/04/21     Page 6 of 20




      3.         In the event that you interpose an objection to an Interrogatory, you should clearly

indicate to which part or portion of the Interrogatory the objection is directed and provide all

information to which objection is not made as if such part or portion were propounded as a separate

Interrogatory.

      4.         If, in responding to these Interrogatories, you claim any ambiguity in an

Interrogatory, Instruction, or Definition, such claim shall not be used as a basis for refusing to

respond, but you shall set forth as part of your response the language deemed to be ambiguous and

the interpretation used in responding to the Interrogatory. If any of the requested information or

Documents were, but no longer are, in your Possession or subject to your control, State whether

such information or Document: (a) is missing or lost, (b) has been destroyed, (c) has been

transferred voluntarily or involuntarily to any other Person or entity or (d) has been otherwise

disposed of, and, in each instance, explain the circumstances surrounding the disposition thereof

and provide a description of the nature, content, date, author(s) and recipient(s) of the information

or Document.

      5.         In construing these Interrogatories: (i) use of the singular of any word includes the

plural and vice versa; (ii) masculine, feminine or neuter pronouns shall not exclude other genders;

and (iii) use of a verb in any tense shall be construed as the use of that verb in all other tenses

wherever necessary to bring within the scope of the Requests all responses that might otherwise

be construed to be outside their scope.

      6.         The terms “all,” “any,” “each” and “every” shall be construed as all, any, each and

every to bring within the scope of the Interrogatories all information that might otherwise be

construed to be outside of its scope.




                                                -5-
              Case 21-51006-LSS         Doc 17-2     Filed 08/04/21      Page 7 of 20




       7.      The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       8.      These Interrogatories are continuing. If, after responding, you obtain or become

aware of any additional information responsive to these Interrogatories, you shall promptly

provide supplemental answers.

       9.      Plaintiffs-Intervenors expressly reserve the right to supplement these Interrogatories

to the extent permitted by applicable law and rules.

                                      INTERROGATORIES

       1.      Identify each and every J&J entity or affiliate that currently has or claims any rights

under any of the Indemnification Agreements and identify the particular rights asserted by each

such entity or affiliate.

       2.      Identify each and every J&J entity or affiliate that currently owes any obligations

under each of the Indemnification Agreements, and identify the particular obligations owed by

each such entity or affiliate.

       3.      Since August 1, 2019, has J&J formed any entity or affiliate as, converted any entity

or affiliate to, or reincorporated any entity or affiliate as a North Carolina company? If so, identify

each and every such entity or affiliate.




                                               -6-
            Case 21-51006-LSS   Doc 17-2   Filed 08/04/21      Page 8 of 20




Dated: August --, 2021
Wilmington, Delaware                 Respectfully submitted,

                                     ROBINSON & COLE LLP


                                     Natalie D. Ramsey (No. 5378)
                                     Mark A. Fink (No. 3946)
                                     1201 North Market Street, Suite 1406
                                     Wilmington, Delaware 19801
                                     Tel: (302) 516-1700; Fax: (302) 516-1699
                                     nramsey@rc.com
                                     mfink@rc.com

                                     Michael R. Enright (admitted pro hac vice)
                                     280 Trumbull Street
                                     Hartford, CT 06103
                                     Tel: (860) 275-8290; Fax: (860) 275-8299
                                     menright@rc.com

                                     WILLKIE FARR & GALLAGHER LLP
                                     Rachel C. Strickland (admitted pro hac vice)
                                     Jeffrey B. Korn (admitted pro hac vice)
                                     Stuart R. Lombardi (admitted pro hac vice)
                                     787 Seventh Avenue
                                     New York, New York 10019
                                     Tel: (212) 728-8000; Fax: (212) 728-8111
                                     rstrickland@willkie.com
                                     jkorn@willkie.com
                                     slombardi@willkie.com

                                     GILBERT LLP
                                     Kami E. Quinn (admitted pro hac vice)
                                     Heather Frazier (admitted pro hac vice)
                                     700 Pennsylvania Avenue, SE; Suite 400
                                     Washington, DC 20003
                                     Telephone: (202) 772-2200
                                     quinnk@gilbertlegal.com
                                     frazierh@gilbertlegal.com

                                     Counsel to the Official Committee of Tort
                                     Claimants
Case 21-51006-LSS   Doc 17-2    Filed 08/04/21   Page 9 of 20




                         and

                         YOUNG CONAWAY STARGATT &
                         TAYLOR, LLP


                         Robert S. Brady (No. 2847)
                         Edwin J. Harron (No. 3396)
                         Sharon M. Zieg (No. 4196)
                         Jared W. Kochenash (No. 6557)
                         Rodney Square
                         1000 North King Street
                         Wilmington, DE 19801
                         Tel. (302) 571-6600; Fax: (302) 571-1253
                         rbrady@ycst.com
                         eharron@ycst.com
                         szieg@ycst.com
                         jkochennash@ycst.com

                         Counsel to the Future Claimants’ Representative




                          -8-
                  Case 21-51006-LSS          Doc 17-2       Filed 08/04/21         Page 10 of 20




                           IN THE UNITED STATES BANKRUPTCY
                          COURT FOR THE DISTRICT OF DELAWARE


    In re                                                         Chapter 11


                                                                  Case No. 19–10289 (LSS)
    IMERYS TALC AMERICA, INC., et al.1
                                                                  (Jointly Administered)


                    Debtors.


    IMERYS TALC AMERICA, INC. and
    IMERYS TALC VERMONT, INC.,
                                                                  Adv. Pro. No. 21-51006
    Plaintiffs,

            v.

    JOHNSON & JOHNSON and JOHNSON &
    JOHNSON CONSUMER INC.,

                   Defendants.



       THE OFFICIAL COMMITTEE OF TORT CLAIMANTS’ AND THE FUTURE
         CLAIMAINTS’ REPRESENTATIVE’S FIRST SET OF REQUESTS FOR
     PRODUCTION OF DOCUMENTS TO JOHNSON & JOHNSON AND JOHNSON &
       JOHNSON CONSUMER INC. IN CONNECTION WITH THE MOTION FOR
                        PRELIMINARY INJUNCTION

            Pursuant to Federal Rules of Civil Procedure 26 and 34, made applicable herein pursuant

    to Rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, the Official

    Committee of Tort Claimants (the “Committee”) and the Future Claimants’ Representative (the

    “FCR” together with the Committee, “Plaintiffs-Intervenors”) by their undersigned attorneys,



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East Suite 300, Roswell, Georgia 30076.
           Case 21-51006-LSS         Doc 17-2       Filed 08/04/21   Page 11 of 20




hereby request that Johnson & Johnson and Johnson & Johnson Consumer Inc. produce the

documents described below (the “Request”) in connection with Plaintiffs-Intervenors’ Motion for

Preliminary Injunction in the above-captioned chapter 11 cases. Plaintiffs-Intervenors request

that J&J provide the requested documents on or before August 12, 2021 at 5:00 p.m. ET, and that

they be served on or produced to the law offices of Robinson & Cole LLP, 1201 North Market

Street, Suite 1406, Wilmington, DE 19801, attention Natalie D. Ramsey and Mark Fink by

delivery through electronic means to the email addresses nramsey@rc.com and mfink@rc.com.

                                       DEFINITIONS

      All terms not otherwise defined shall have their ordinary and common meanings.

Capitalized terms used but not herein defined have the meanings ascribed to them in the Plan.

Unless the context indicates otherwise, terms used herein shall have the following meanings:

      1.      “All” means all or any, and “any” means all or any.

      2.      “Communication” means any transmittal or receipt of information by any means,

whether in the form of facts, ideas, inquiries, diagrams, or otherwise, regardless of method or

medium, including, but not limited to, any conversation, meeting, conference, correspondence, or

other written or oral transmission by letter, facsimile, telephone, telegram, telex, courier,

electronic service, e-mail or any other medium, whether formal or informal.

      3.      “Document” shall have the broadest possible meaning ascribed to it under

applicable law and includes, without limitation, writings of any kind, drawings, graphs, charts,

photographs, sound recordings, images, and other data or data compilations—stored in any

medium from which information can be obtained either directly or, if necessary, after translation

by the responding party into a reasonably usable format—including ESI. It also includes, but is

not limited to, all e-mail, correspondence, memoranda, interoffice and intra-office

communications, teletypes, telegrams, telexes, facsimiles, Bloomberg messages, stenographic or

                                              -2-
            Case 21-51006-LSS          Doc 17-2        Filed 08/04/21    Page 12 of 20




handwritten notes, agreements, contracts, quotations, accounting or audit records, ledgers, lists,

tables, financial analyses, credit memos, spreadsheets, diagrams, invoices, canceled or un-

canceled checks, studies, articles, working papers, records, reports, surveys, minutes, brochures,

schedules, calendars, diaries, logs, letters, video or audio files or recordings, voicemails,

transcriptions of voice-mail messages, agendas, proxies, photocopies, articles, computer print-

outs, discs, tapes, data compilations of any sort and programs from which information can be

obtained or translated into usable form. This definition encompasses not only the original version

but also any draft or copy containing or having attached thereto any alterations, notes, comments

or other material not appearing on the original, including metadata. A draft or non-identical copy

is a separate Document within the meaning of the term. Any Document with marks such as

initials, comments or notations of any kind is not identical to one without such marks, and is to

be produced separately.

       4.      “ESI,” or “electronically stored information,” means information stored in any

electronic format and includes files created using any software application, for example, word-

processing documents, spreadsheets, databases, charts, graphs and outlines. Electronic data

includes all electronic files or file fragments, regardless of the media on which they are stored

and regardless of whether the data resides in an active file, a deleted file or a file fragment. It also

includes information stored on all primary-storage or back-up storage media, whether fixed or

removable, and whether permanent, write-once or rewritable. It also includes the file-folder tabs,

containers or labels appended to any storage device containing electronic data.

       5.      “House Subcommittee Request” means the July 28, 2021 letter issued by the

Congressional Subcommittee on Economic and Consumer Policy to Johnson & Johnson

requesting “information about Johnson & Johnson’s reported plans to seek bankruptcy protection



                                                 -3-
            Case 21-51006-LSS          Doc 17-2       Filed 08/04/21    Page 13 of 20




for a dedicated subsidiary the company would create to assume liability for injuries allegedly

caused by Johnson & Johnson talc baby powder.”

       6.      “J&J,” “You,” or “Your” refer to Johnson & Johnson and Johnson & Johnson

Consumer Inc., together with any related entities or affiliates, and any of their officers, directors,

partners, members, employees, consultants, assigns, attorneys, representatives and agents, or

other persons or entities acting under Johnson & Johnson’s or Johnson & Johnson Consumer

Inc.’s control or on their behalf.

                                        INSTRUCTIONS

       7.      In responding to the Request, You are required to produce all Documents described

below that are in Your possession, custody or control, including, for the purposes of illustration

only, those Documents in the possession, custody or control of Your counsel (in this matter or

any other action) or former attorneys, investment advisors, financial advisers, securities brokers

or dealers, investigators, accountants, employees or other agents, regardless of location. A

Document is within Your control, for example, if You have the right to obtain the Document or a

copy of the Document from another Person having possession or custody of the Document. If

any Document is in the possession or custody of another Person and not currently within Your

control, identify the Person (or Persons) from whom the Document may be obtained.

       8.      You are specifically instructed to search all document management systems,

computer archives, backup tapes, e-mail files, Bloomberg messages, web pages, word processing

files, audio and video files and recordings, images, computer databases, and anything stored on

any computing or electronic device, including servers, desktops, laptops, cell phones, hard drives,

flash drives, PDAs, smartphones and MP3 players, for Documents responsive to the Request.

Production of Documents shall be made regardless of whether Documents exist in tangible or

“hard” copy form or whether the user purported to “delete” the Document, so long as the

                                                -4-
             Case 21-51006-LSS         Doc 17-2        Filed 08/04/21    Page 14 of 20




Document is capable of being retrieved. If You decline to search or produce ESI on the ground

that such ESI is not reasonably accessible because of undue burden or cost, identify such

information by category or source and provide detailed information regarding the burden or cost

You claim is associated with the search or production of such ESI.

       9.      If You have reason to believe that there are e-mails responsive to the Request that

have not been retained, state the name and address of the e-mail provider (e.g., Microsoft, Yahoo!,

Gmail, Bloomberg, AOL, etc.) or program used by You during the period and describe the efforts

You have made to retrieve the requested information.

       10.     For the purpose of reading, interpreting and construing the scope of this Request,

terms not specifically defined shall be given their ordinary meanings as You understand them to

be used in the trade or pursuant to ordinary usage.

       11.     In construing this Request: (i) use of the singular of any word includes the plural

and vice versa; (ii) masculine, feminine or neuter pronouns shall not exclude other genders; and

(iii) use of a verb in any tense shall be construed as the use of that verb in all other tenses wherever

necessary to bring within the scope of the Request all responses that might otherwise be construed

to be outside their scope.

       12.     If any portion of a Document is responsive to the Request, the entire Document

shall be produced.

       13.     If Documents responsive to the Request are normally kept in a file or folder, also

produce that file or folder with any labels attached thereto and indicate the company, division,

department and/or individual from whose files the Document is being produced. If responsive

Documents are segregated or separated from other documents, whether by inclusion in binders,




                                                 -5-
              Case 21-51006-LSS       Doc 17-2       Filed 08/04/21    Page 15 of 20




files, sub-files or by use of dividers, tabs or any other method, produce such documents in that

form.

        14.    You should produce each requested Document in its entirety, without abbreviation

or redaction, including all attachments, appendices, enclosures, exhibits, lists, schedules or other

matters at any time affixed thereto. If a Document responsive to any Request cannot be produced

in full, You should produce it to the extent possible with an explanation stating why production

of the remainder is not possible. If any Document has been lost or destroyed, state when it was

lost or destroyed, identify the person who lost or destroyed the Document, and state in as much

detail as possible the contents of the Document. In the case of destroyed Documents, identify the

Person who directed that it be destroyed and the reasons for its destruction.

        15.    If You withhold from production responsive Documents or other materials because

You are asserting a claim of privilege as to those Documents or materials, please prepare a list of

those withheld Documents and materials that identifies the following:

        a.     the title or general subject matter of each Document;

        b.     the type of Document (e.g., letter, memorandum, note, report, etc.), including
               whether there are attachments or enclosures;

        c.     the date of the Document;

        d.     the author(s) of the Document and their title(s);

        e.     each recipient of the Document, including each person for whom it was prepared,
               to whom it was addressed, or to whom a copy was sent;

        f.     the basis for withholding such Document and each withheld portion of Document.

        g.     sufficient additional information about the Document as is necessary to justify
               Your claim of privilege.




                                               -6-
              Case 21-51006-LSS       Doc 17-2       Filed 08/04/21   Page 16 of 20




       16.     If information is redacted from a Document produced in response to the Request,

You shall identify the redaction by stamping the word “Redacted” on the Document at each place

where information has been redacted and separately log each redaction on the privilege log.

       17.     In responding to the Request, You should produce Documents—including ESI—as

they are kept in the ordinary course of business. Documents shall be produced in the order in

which they appear in their files, and shall not be shuffled or otherwise rearranged. Documents

that, in their original condition, were stapled, clipped or otherwise fastened together shall be

produced in such form. You should produce ESI and Documents that are electronically searchable

in a form that does not remove or degrade this feature. You should also include any information

needed to access, search or sort the electronic data.

       18.     You should produce Documents, including e-mail, in single-page tagged image file

format (“TIFF”). Each image shall have a unique production number. Full text files, if any,

should be delivered as document-level text files named for the first production number of that

document. Spreadsheets, video and audio recordings, presentation files (such as PowerPoint

files), and database files shall be provided in native format, with an accompanying placeholder

production-numbered TIFF file. Each Document produced in native format shall be clearly

labeled to indicate the placeholder production number that corresponds to the placeholder

production-numbered TIFF file for that Document.

       19.     Database information for Your production shall be provided in a “.dat” file, which

contains the metadata fields as a delimited database load file. The data load file should contain

the field headers indicating the contents of each field. Required fields of data are, but are not

limited to:

       •       Beg Bates
       •       End Bates

                                               -7-
            Case 21-51006-LSS         Doc 17-2       Filed 08/04/21   Page 17 of 20




      •       Begin Attachment
      •       End Attachment
      •       Native File Path (for native file productions)
      •       Page Count
      •       Custodian
      •       Duplicate Custodian(s)
      •       Time Sent (hh:mm:ss)
      •       Date Sent (mm/dd/yyyy)
      •       Date Received (mm/dd/yyyy)
      •       Time Received (hh:mm:ss)
      •       Last Modified (mm/dd/yyyy)
      •       Email Subject
      •       From
      •       To
      •       CC
      •       BCC
      •       Email Item Type (Email or Attachment)
      •       File Source Path
      •       File Name
      •       File Type
      •       File Source Extension
      •       Modified By, or in the alternative, Author or Last Author
      •       Hash Value (MD5 or SHA1/2 algorithm)
      •       Email Conversation/Thread ID

      20.     If, in responding to the Request, You claim any ambiguity in interpreting the

Request or a definition or instruction applicable thereto, You should not rely on such claim as a

basis for refusing to respond, but you shall set forth as part of Your response to the Request the

language deemed to be ambiguous and the interpretation chosen to be used in responding to the

Request.

      21.     In the event that You claim that the Request is overly broad or unduly burdensome,

You are requested to respond to that portion of the Request that is unobjectionable and specifically

identify the respect in which You believe the Request is overly broad or unduly burdensome. If

Your objection relates only to part of the Request, produce all Documents that do not fall within

the scope of your objection.


                                               -8-
            Case 21-51006-LSS        Doc 17-2       Filed 08/04/21   Page 18 of 20




      22.     If there are no Documents responsive to the Request, You shall so state in writing.

If all Documents in Your possession, custody or control that are responsive to the Request have

already been produced, You shall so state in writing.

      23.     “And” and “or” shall be construed either disjunctively or conjunctively as necessary

to bring within the scope of the Request all Documents that might otherwise be construed as

outside of its scope.

      24.     The Request shall not be construed as a waiver or abridgment of, and is not intended

to waive, any argument or defense, or any objection to any of Your discovery requests, nor shall

they be construed as any admission of fact.

                                          REQUESTS

      1.      All Documents and Communications produced by J&J in response to the House

Subcommittee Request, as well as all correspondence with the Congressional Subcommittee on

Economic and Consumer Policy with respect to the same.

      2.      All Documents relating to resolutions adopted by J&J authorizing the formation of,

conversion to or reincorporation as a North Carolina limited liability company or corporation at

any time on or after February 13, 2019.

      3.      All completed or partially completed forms related to J&J for filing with the Texas

Secretary of State or the North Carolina Secretary of State for the purpose of effectuating the

formation of, conversion to or reincorporation as a Texas or North Carolina limited liability

company or corporation.

      4.      All Documents relating to any plan of corporate reorganization adopted or

authorized by J&J and involving any of the actions described in Requests 2 and 3.




                                              -9-
           Case 21-51006-LSS   Doc 17-2   Filed 08/04/21      Page 19 of 20




Dated: August --, 2021
Wilmington, Delaware                Respectfully submitted,

                                    ROBINSON & COLE LLP


                                    Natalie D. Ramsey (No. 5378)
                                    Mark A. Fink (No. 3946)
                                    1201 North Market Street, Suite 1406
                                    Wilmington, Delaware 19801
                                    Tel: (302) 516-1700; Fax: (302) 516-1699
                                    nramsey@rc.com
                                    mfink@rc.com

                                    Michael R. Enright (admitted pro hac vice)
                                    280 Trumbull Street
                                    Hartford, CT 06103
                                    Tel: (860) 275-8290; Fax: (860) 275-8299
                                    menright@rc.com

                                    WILLKIE FARR & GALLAGHER LLP
                                    Rachel C. Strickland (admitted pro hac vice)
                                    Jeffrey B. Korn (admitted pro hac vice)
                                    Stuart R. Lombardi (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Tel: (212) 728-8000; Fax: (212) 728-8111
                                    rstrickland@willkie.com
                                    jkorn@willkie.com
                                    slombardi@willkie.com

                                    GILBERT LLP
                                    Kami E. Quinn (admitted pro hac vice)
                                    Heather Frazier (admitted pro hac vice)
                                    700 Pennsylvania Avenue, SE; Suite 400
                                    Washington, DC 20003
                                    Telephone: (202) 772-2200
                                    quinnk@gilbertlegal.com
                                    frazierh@gilbertlegal.com

                                     Counsel to the Official Committee of Tort
                                     Claimants




                                     - 10 -
Case 21-51006-LSS   Doc 17-2    Filed 08/04/21   Page 20 of 20




                          and

                          YOUNG CONAWAY STARGATT &
                          TAYLOR, LLP


                          Robert S. Brady (No. 2847)
                          Edwin J. Harron (No. 3396)
                          Sharon M. Zieg (No. 4196)
                          Jared W. Kochenash (No. 6557)
                          Rodney Square
                          1000 North King Street
                          Wilmington, DE 19801
                          Tel. (302) 571-6600; Fax: (302) 571-1253
                          rbrady@ycst.com
                          eharron@ycst.com
                          szieg@ycst.com
                          jkochennash@ycst.com

                          Counsel to the Future Claimants’ Representative




                          - 11 -
